Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, no prior art teaches sputter sources, each of which is held by an individual source support, each of which has an individual reference point allocated on a sputter surface facing the deposition area, and each of which has a source distance to a source reference surface from the individual reference point, wherein the sputter sources are spaced apart from each other, are arranged as a two-dimensional array opposite the deposition area, and extend along the source reference surface, wherein the source reference surface is parallel to the substrate reference surface, wherein at least one of the sputter sources has a source distance deviating from zero, wherein the source distance is measured between the source reference surface and the individual reference point of the at least one of the sputter sources whose source distance deviates from zero along a normal of the source reference surface passing through the individual reference point, and wherein at least one Page 2 - AMENDMENT AND RESPONSE TO FINAL OFFICE ACTION; Serial No. 16/019,953of the sputter sources is rotatable around a normal of the sputter surface of the at least one of the sputter sources that is rotatable.
Regarding claim 23, Applicant arguments presented in the reply filed October 7, 2021 on page 1-3 are persuasive, therefore the rejection over claim 23 is withdrawn.  
The closet prior art, Takahashi (US 2005/0199492) teaches a two dimensional array of sputtering targets but fails to teach a source distance of at least one of the sputter sources that deviates from zero, as required by claim 23.  Combination with Takahashi would not be obvious because Takahashi does not consider a two dimensional array opposite the deposition area as argued by Applicant in the reply. 
No prior art teaches Serial No. 16/019,953planar sputter sources, each of which is held by an individual source support, each of which has an individual reference point allocated on a sputter surface facing the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JOHN J BRAYTON/Primary Examiner, Art Unit 1794